                   UNITED STATES BANKRUPTCY COURT
                             Eastern District of Michigan
                                    Southern Division


In the Matter of:

Jeanetta F. Ruckes                               Bankruptcy No: 18-57146–mlo
                                                 Chapter 7

                 Debtor(s)

                               ORDER TO SHOW CAUSE
        ON DISMISSAL OF CASE FOR FAILURE TO PAY FILING FEE

      The files and records of the above-entitled case reveal the debtor has failed to
pay the balance of filing fee in the amount of $ 335.00**    as ordered by the Court
pursuant to 28 U.S.C. Section 1930 and Bankruptcy Rule 1006.

      This is to notify you that a hearing will be held on March 7, 2019 at 10:00 AM
before the Honorable Maria L. Oxholm in Room 1975, 211 W. Fort St, Detroit,
Michigan 48226, to show cause why the case should not be dismissed pursuant to
Bankruptcy Rule 1017(b)(1) and 11 U.S.C. Section 707 (a)(2).

       The debtor and the attorney for the debtor must appear at this hearing, unless
the fees are paid in full prior to the hearing date. Notice must be given to the courtroom
deputy that the fee has been paid. If the fee is not paid prior to the hearing date and if
the debtor and attorney for debtor fail to appear at this hearing, the case may be
dismissed.

**NO PERSONAL CHECKS, DEBIT OR CREDIT CARDS will be accepted from a debtor. Payments
submitted to the clerk must be cash, cashiers’ check or money order. Credit cards will only be
accepted from attorneys through pay.gov.

Signed on February 12, 2019






18-57146-mlo     Doc 22      Filed 02/14/19    Entered 02/15/19 00:53:50        Page 1 of 2
                                               United States Bankruptcy Court
                                               Eastern District of Michigan
In re:                                                                                                     Case No. 18-57146-mlo
Jeanetta F. Ruckes                                                                                         Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0645-2                  User: cmars                        Page 1 of 1                          Date Rcvd: Feb 12, 2019
                                      Form ID: pdf01                     Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 14, 2019.
db             +Jeanetta F. Ruckes,   18461 Warrington Drive,   Detroit, MI 48221-2270

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 14, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 12, 2019 at the address(es) listed below:
              Homer W. McClarty    trustee@morganmcclarty.com, MI34@ecfcbis.com;iharmon4321@gmail.com
              Michael P. Hogan   on behalf of Creditor    Michigan State Housing Development Authority
               mhogan@sspclegal.com, stremonti1@sspclegal.com
              Shaunay Tiesha Steel    on behalf of Debtor Jeanetta F. Ruckes ssteellaw@gmail.com,
               SteShaun24@hotmail.com
                                                                                             TOTAL: 3




            18-57146-mlo           Doc 22        Filed 02/14/19         Entered 02/15/19 00:53:50                Page 2 of 2
